     Case 2:19-cv-01194 Document 1 Filed 02/15/19 Page 1 of 7 Page ID #:1


 1    LAW OFFICES OF JONG YUN KIM
      JONG YUN KIM, ESQ., SBN 272176
 2    3600 WILSHIRE BLVD., SUITE 2226
      LOS ANGELES, CA 90010
 3    TEL (213) 351-9400
      FAX (213) 736-6514
 4    JONGKIMLAW@HOTMAIL.COM
 5    ATTORNEYS FOR PLAINTIFF
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11
     Young Hee Park,                                   CASE NO.
12
              Plaintiff,
13                                                     Complaint for Damages and
            vs.                                        Injunctive Relief for Violations Of:
14                                                     American’s With Disabilities Act;
15 3 Jays Properties, LLC, a California limited
                                                       Unruh Civil Rights Act

16 liability company; and DOES 1-10 inclusive,
17           Defendant,

18
19
20
21
22
23
          Plaintiff Young Hee Park complains of Defendant 3 Jays Properties, LLC, a
24
      California limited liability company; and DOES 1-10 (‘Defendant’) and alleges as
25
      follows:
26
           PARTIES:
27
            1.      Plaintiff is a California resident with physical disabilities. She is
28
      substantially limited in her ability to walk. She is a paraplegic who uses a walker for
      mobility.

                            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-01194 Document 1 Filed 02/15/19 Page 2 of 7 Page ID #:2


 1
             2.      Defendant is, or was at the time of the incidents, the real property
 2
      owner(s), business operator(s), lessor(s) and/or lessee(s) of Three Jays Liquor
 3
      (“LIQUOR”) located at or about 2333 West Washington Boulevard, Los Angeles,
 4
      California.
 5
             3.      Plaintiff does not know the true names of Defendant, their business
 6
      capacities, their ownership connection to the property and business, or their relative
 7
      responsibilities in causing the access violations herein complained of, and alleges a
 8
      joint venture and common enterprise by all such Defendant. Plaintiff is informed and
 9
      believes that Defendant herein, including Does 1 through 10, inclusive, is responsible in
10
      some capacity for the events herein alleged, or is a necessary party for obtaining
11
      appropriate relief. Plaintiff will seek leave to amend when the true names, capacities,
12
      connections, and responsibilities of Defendant and Does 1 through 10, inclusive, are
13
      ascertained.
14
15
             JURISIDICTION & VENUE:
16
             4.      This court has subject matter jurisdiction over this action pursuant to 28
17
      U.S.C § 1331 and § 1343 (a)(3) & (a)(4) for violations of the American with
18
      Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19
             5.      Pursuant to supplemental jurisdiction, an attendant and related cause of
20
      action, arising from the same nucleus of operative facts and arising out of the same
21
      transactions, is also brought under California’s Unruh Civil Rights Act, which act
22
      expressly incorporates the Americans with Disabilities Act.
23
             6.      Venue is proper in this court pursuant to 28 U.S.C § 1391 (b) and is
24
      founded on the fact that the real property which is the subject of this action is located in
25
      this district and that Plaintiff’s cause of action arose in this district.
26
27
             FACTUAL ALLEGATIONS:
28
             7.      Plaintiff went to 3JAYS in December 2018 to patronize its business.

                                                      2

                                                 COMPLAINT
     Case 2:19-cv-01194 Document 1 Filed 02/15/19 Page 3 of 7 Page ID #:3


 1
             8.     LIQUOR is a facility open to the public, a place of public
 2
      accommodation, and a business establishment.
 3
             9.     Parking spaces are one of the facilities, privileges and advantages offered
 4
      by Defendant to their customers at LIQUOR.
 5
             10.    International Symbol of Access (also known as International Wheelchair
 6
      Symbol in blue background) is non-existent on the asphalt.
 7
             11.    On information and belief, Plaintiff alleges that a fully compliant parking
 8
      space for persons with disabilities once existed at this location. However, Defendant
 9
      has simply failed to maintain the parking space and have allowed the handicap parking
10
      stall and the access aisle to fade beyond recognition.
11
             12.    There are no markings with words, “NO PARKING”, (in white letters a
12
      minimum of 12 inches in height) within the access aisle (commonly known as the
13
      “loading/unloading zone” with hashed blue lines.
14
             13.    The parking spaces lacked “Van Accessible” and “Minimum Fine $250”
15
      signs which should have been mounted along with the pole-mounted signage at least
16
      five feet (60 in.) above the ground.
17
             14.    The parking lot itself is also devoid of the signage “Unauthorized vehicles
18
      parking in designated accessible spaces not displaying distinguishing placards issued
19
      for persons with disabilities will be towed away at the owner’s expense. Towed
20
      vehicles may be reclaimed at [insert address] or by telephoning [insert telephone
21
      number]” which should place been placed at the entrance of the parking lot on a 24 in. x
22
      24 in. reflective sheeting aluminum.
23
             15.    Defendant has no procedure or policy in place to maintain the parking
24
      spaces reserved for persons with disabilities. As such, accessible parking spaces are no
25
      longer available for persons with disabilities who want to patronize LIQUOR.
26
             16.    Plaintiff personally encountered this problem. This inaccessible parking
27
      lot denied Plaintiff full and equal access and caused her difficulty and frustration.
28
             17.    Plaintiff would like to return and patronize LIQUOR but will be deterred

                                                   3

                                               COMPLAINT
     Case 2:19-cv-01194 Document 1 Filed 02/15/19 Page 4 of 7 Page ID #:4


 1
      from visiting until Defendant cures the violation.
 2
             18.    Plaintiff would like to return and she intends to return once the violations
 3
      are fixed.
 4
             19.    Defendant has failed to maintain in working and useable conditions those
 5
      features required to provide ready access to persons with disabilities.
 6
             20.    Given the obvious and blatant violation, the Plaintiff alleges, on
 7
      information and belief, that there are other violations, and barriers on the site that relate
 8
      to her disability. Plaintiff will amend the complaint, to provide proper notice regarding
 9
      the scope of this lawsuit, once she conducts a site inspection. However, please be on
10
      notice that the Plaintiff seeks to have all barriers related to her disability remedied. See
11
      Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a Plaintiff encounters
12
      one barrier at a site, she can sue to have all barriers that relate to her disability removed
13
      regardless of whether she personally encountered them).
14
             21.    Additionally, on information and belief, Plaintiff alleges that the failure to
15
      remove these barriers was intentional because: (1) these particular barriers are intuitive
16
      and obvious; (2) Defendant exercised control and dominion over the conditions at this
17
      location and, therefore, the lack of accessible facilities was not an “accident” because
18
      had Defendant intended any other configuration, they had the means and ability to make
19
      the change.
20
21
      I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICAN WITH
22
      DISABILITES ACT OF 1990 (On behalf of Plaintiff and against all Defendant (42
23
      U.S.C. section 12101, et seq.)
24
             22.    Plaintiff re-pleads and incorporates by reference, as if fully set forth again
25
      herein, the allegations contained in all prior paragraphs of this complaint.
26
             23.    Under the ADA, it is an act of discrimination to fail to ensure that the
27
      privileges, advantages, accommodations, facilities, goods and services of any place of
28
      public accommodation is offered on a full and equal basis by anyone who owns, leases,

                                                    4

                                                COMPLAINT
     Case 2:19-cv-01194 Document 1 Filed 02/15/19 Page 5 of 7 Page ID #:5


 1
      or operates a place of public accommodation. See 42 U.S.C. § 12182 (a).
 2
      “Discrimination” is defined, inter alia, as follows:
 3
             a. A failure to make reasonable modification are necessary to afford goods,
 4
               services, facilities, privileges, advantages, or accommodations to individuals
 5
               with disabilities, unless the accommodation would work a fundamental
 6
               alteration of those services and facilities. 42 U.S.C. § 12182 (b)(2)(A)(ii).
 7
             b. A failure to remove architectural barriers where such removal is readily
 8
               achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are defined by reference
 9
               to the ADAAG, found at 28 C.F.R., Part 36, Appendix “D.”
10
             c. A failure to make alterations in such a manner that, to the maximum extent
11
               feasible, the altered portions of the facility are readily accessible to and usable
12
               by individuals with disabilities, including individuals who use wheelchairs or
13
               to ensure that, to the maximum extent feasible, the path of travel to the altered
14
               area and the bathrooms, telephones, and drinking fountains serving the altered
15
               area are readily accessible to and usable by individuals with disabilities. 42
16
               U.S.C § 12183(a)(2).
17
             24.    Pursuant to 28 C.F.R., Part 36, Appendix D (herein after “1991
18
      Standards”), section 4.1.2, and 36 C.F.R., Part 1191, Appendix B (herein after “2010
19
      standards”), Section 208.2, if a business provides between 1 and 25 parking spaces,
20
      they must provide at lease one handicap parking space that is van accessible (having an
21
      eight foot access aisle).
22
             25.     Here, Defendant did not provide a single ADA compliant, useable
23
      accessible parking space in its parking lot.
24
             26.    A public accommodation must maintain in operable working condition
25
      those features of its facilities and equipment that are required to be readily accessible to
26
      and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
27
             27.    Here, the failure to ensure that the accessible facilities were available and
28
      ready to be used by the Plaintiff is a violation of the law.

                                                     5

                                               COMPLAINT
     Case 2:19-cv-01194 Document 1 Filed 02/15/19 Page 6 of 7 Page ID #:6


 1
                28.   Given its location and options, LIQUOR is a business that the Plaintiff
 2
      will continue to desire to patronize but he has been and will continue to be
 3
      discriminated against due to the lack of accessible facilities and, therefore, seeks
 4
      injunctive relief to remove the barriers.
 5
 6
      II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 7
      RIGHTS ACT (On behalf of Plaintiff and against all Defendant) (Cal Civ § 51-53)
 8
                29.   Plaintiff repleads and incorporates by reference, as if fully set forth again
 9
      herein, the allegations contained in all prior paragraphs of this complaint.
10
                30.   Because Defendant violated Plaintiff’s rights under the ADA, they also
11
      violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
12
      52(a).)
13
                31.   Because the violation of the Unruh Civil Rights Act resulted in difficulty,
14
      discomfort or embarrassment for Plaintiff, Defendant is also each responsible for
15
      statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-(c).)
16
17
                PRAYER:
18
                Wherefore, Plaintiff prays that this court award damages and provide relief as
19
      follows:
20
                1.    For injunctive relief, compelling Defendant to comply with the Americans
21
      with Disabilities Act and the Unruh Civil Rights Act. Note: Plaintiff is not invoking
22
      section 55 of the California Civil Code and is not seeking injunctive relief under the
23
      Disabled Persons Act at all.
24
                2.    Damages under the Unruh Civil Rights Act which damages provide for
25
      actual damages and a statutory minimum of $4,000.
26
                3.    Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
27
      42 U.S.C. §12205; Cal. Civ. Code §52
28
      //

                                                     6

                                                  COMPLAINT
     Case 2:19-cv-01194 Document 1 Filed 02/15/19 Page 7 of 7 Page ID #:7


 1
      Dated: February 15, 2019              LAW OFFICES OF JONG YUN KIM
 2
 3                                              BY:/s/ Jong Yun Kim
 4                                              Jong Yun Kim, Esq.
                                                Attorneys for Plaintiff
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            7

                                        COMPLAINT
